DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
Status of the Application
Applicant’s Remarks, and affidavit in the reply filed on 12/20/2021 is acknowledged. In view of applicant’s Remarks and affidavit, the rejection under 35 USC103 is hereby withdrawn. 
Claims 1, 2, 4, 5, 7, 11, 13, 14, 16-18 and 20-21 are pending, of which claims 11, 13, 14, 16-18 and 21 are withdrawn. Claims 1, 2, 4, 5, 7 and 20 are under current examination.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Claims
Claims 11, 13, 14, 16-18 and 21 have been canceled.
Reasons for Allowance
Applicant’s Remarks, and affidavit filed on 12/20/2021, has been fully considered and is found persuasive. 
The following is an Examiner’s statement of reasons for allowance:
Applicant’s composition comprising kappa-carrageenan 0.01%-15%w/v and a carrier solution comprising NaCl and KCl  at an ionic strength less than normal saline as in the instant claims is novel and unobvious over the prior art of record. None of the prior art of record disclose or teach applicant’s composition comprising kappa-carrageenan 0.01%-15%w/v and a carrier solution comprising NaCl and KCl  at an ionic strength less than normal saline as in the instant claims. The closest prior art, Gennadios (US 6214376), teaches a composition comprising kappa-carrageenan 0.5%-12%w/v in an aqueous solution with or without salts such as NaCl or KCl at a low ionic strength. Thus, the cited prior art differs with respect to not teaching carrier solution with both KCl and NaCl. Applicant provided affidavit with regard to change in rheological properties of kappa-carrageenan with presence of both NaCl and KCl and how having both Vs. having one or the other monovalent salts will affect the properties and user friendly aspect of the composition, which is found persuasive.
 Therefore, claims 1, 2, 4, 5, 7 and 20 are allowed.
Conclusion
Claims 1, 2, 4, 5, 7 and 20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623